Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's response to restriction requirement filed on October 04, 2021 is acknowledged. Applicant traverses the restriction requirement on the ground(s) that the Examiner asserted in error lack of unity of invention because, Van Der Werff does not teach or disclose the IV of the UHMWPE in the obtained yarn.
In response, the examiner submits that said arguments are simply misplaced. The definition for intrinsic viscosity by The Encyclopedia of Biophysics 2013 Edition asserts, “The intrinsic viscosity as measured from a dilute solution of macromolecules contains information on the macromolecular shape, flexibility, and (for nonspherical particles) molar mass of macromolecules. It is defined as the reduced specific viscosity in the limit of “infinite dilution” or zero concentration. Thus, the IV is intrinsic to the polymer forming the yarn, and to its specific characteristics noted above. 
Applicant further argues that in Van Der Werff the diameter is defined as at most 50, 40, 30, 25 or 20 nm and the length in the range of 0.7-5 um. The presently claimed invention however provides fibers with a diameter with an average diameter of (at least 1 um and) at most 20 um and an average length of at least 50 um. 
In response, the examiner notes that what is claimed is “a filler with a numerical average diameter” of at most 20 microns. This would be immediately understood by one 
Applicant’s remarks are found to be not persuasive because. The restriction is proper and it is maintained. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 9 and 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Werff et al. WO 2006010521 A1 (Van Der Werff).

Considering claims 1 – 9, Van Der Werff teaches at [entire document, in particular, page 5, lines 1-7; page 6, line 30; Example 1] a yarn comprising UHMWPE having (1) an I.V. < 20 dl/g; (2) a filler of diameter of at most 20 um; and (3) a mass ratio of filler to filler plus UHMWPE of 0.02 — 0.50. Further, Van Der Werff fails to teach any examples or compositional ranges that are sufficiently specific to anticipate the compositional limitations of claim 1. However, overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
Moreover, Van Der Werff does not specifically recognize the relation between the tenacity TEN and the IV and X as defined by Applicant. However, for at least those embodiments that overlap in IV, numerical diameter and filler to UHMWPE ratio, it is reasonable to expect that TEN and X would meet the requirements as claimed.  

Considering claims 14 – 15 Van Der Werff teaches at [Page 8, 10 – 15] that the yarn of the disclosure is used in articles, such as ropes and cords, fishing nets, sports equipment, medical applications, cut-resistant articles, and ballistic-resistant composites. In most of these applications, the tensile strength of the yarn is an essential parameter determining the performance of the article.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786



/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786